Exhibit 10.5

 

Sale & Purchase Agreement

 

THIS SALE & PURCHASE AGREEMENT ("Agreement") is made effective as of the 31st
day of December, 2014, (“Effective Date”) between Hart Acquisitions, LLC
("Hart"), a Georgia corporation with a business address of 22 Barnett Shoals Rd.
Watkinsville, GA 30677 (“Hart Farm”), and Natural Dairy, Inc. ("Seller"), whose
business address is 1193 Seven Oaks Rd, Waynesboro, GA 30830 ("Seller’s Farm").

 

WHEREAS, Hart is in the business of farming; and Seller owns farming related
equipment (the "Equipment") and intellectual property related to the farming
that Hart is engaged in (the “IP”) that it desires to sell to Hart.

 

NOW, THEREFORE, in consideration of the mutual covenants herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Sale of Equipment and IP. Hart agrees to purchase the Equipment and IP at the
Seller’s Farm; which shall include the following:

Computer Equipment

Furniture

Agricultural Equipment

Vehicles

2 ATVs

Silage Wagon

Mower

Drill

Plate Meters

Tractor

Squeeze Chute

All of the Intellectual Property (as defined in that certain Deed of
Acknowledgement relating to Intellectual Property, dated September 3, 2009,
between Hart, Seller and certain other parties thereto)

  

2. Purchase Price. Hart agrees to pay a purchase price of One Hundred Twenty
Five Thousand Dollars ($125,000.00), which amount shall be paid to Seller by
January 31, 2015. Prior to January 31, 2015 and at either parties option, this
contract may be cancelled by notification in writing without penalty to either
party. Additionally, in the event Hart or any of its affiliates sells the
Intellectual Property or licenses the Intellectual Property to a third party at
any time prior to January 31, 2020, Seller shall be entitled to 20% of the
amounts received by Hart or any of its affiliates resulting from such sale or
license

 

3. Responsibilities of Hart. Hart at its sole expense shall: (a) take possession
of the Equipment on a date of its choosing being no later than January 31, 2015
(“Possession Date”); and (b) bear all transportation costs from the Seller’s
Farm to the Hart Farm;.

 



 

 

  

4. Responsibilities of Seller. Seller, at its sole expense, hereby represents,
warrants and covenants, that Seller : (a) shall continue, at all times following
the Effective Date, to maintain in the normal course of its operations, all
Equipment and all shall bear all costs and expenses related thereto until Hart
takes possession (d) guarantees that upon payment of the Total Purchase Price,
any and all liens, claims, security interests or other encumbrances on or
against the Equipment shall be released and the Equipment shall become the free
and clear property of the Hart.

 

5. Confidentiality. Hart and Seller hereby agree that the terms of this
Agreement, including, without limitation, all of the pricing related to the
Equipment shall remain strictly confidential.

 

6. Intentionally left blank

 

7. Intentionally left blank

 

8. Miscellaneous Provisions. This Agreement may not be assigned by either party
without prior written consent of the other party. This Agreement shall be
construed in accordance with and governed by the laws of the State of Georgia,
without regard to any applicable conflicts of law provisions. This Agreement
constitutes the entire agreement between the parties and can be modified only in
writing signed by all parties hereto. Upon the Effective Date of this Agreement,
this Agreement shall fully supersede any prior agreement(s) of the parties,
written or oral, as to the subject matter hereof. Failure to insist upon strict
compliance with any term, covenant, or condition of this Agreement shall not be
deemed a waiver to it. Moreover, no waiver or relinquishment of a right or power
under this Agreement shall be deemed a waiver of it at any other time. The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

HART ACQUISITIONS, LLC   SELLER:  Natural Dairy, Inc.       /s/ Richard Watson  
/s/ Paul Vassilakos           By: Richard Watson   By: Paul Vassilakos      
Its: Managing Member   Its: CEO

 



 

